            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ZACHARY T. EVANS,                              No. 4:19-CV-01900

           Plaintiff.                          (Judge Brann)

     v.

CAITLIN DIGIOVANNI, et al.,

          Defendants.
                                 ORDER

                           DECEMBER 30, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s motion to reopen, ECF No. 14, is GRANTED;

    2.    The Clerk of Court is directed to REOPEN this matter;

    3.    Plaintiff’s amended complaint, ECF No. 15, is DISMISSED WITH

          PREJUDICE; and

    4.    The Clerk of Court is directed to CLOSE this matter.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
